Citation Nr: 0519510	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  97-32 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1963 to September 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
the regional office (RO) has variously identified the issue 
developed on appeal as entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, and simply 
entitlement to service connection for PTSD.  However, the 
Board observes that following the original rating decision 
that denied service connection for PTSD and other psychiatric 
disabilities, the veteran's notice of disagreement only 
referred to PTSD, as did his subsequent substantive appeal.  
Therefore, the Board finds that the only issue developed on 
appeal is entitlement to service connection for PTSD.

The Board further notes that in his original substantive 
appeal, the veteran requested a hearing before a member of 
the Board at his local RO, however, he did not renew this 
request following his failure to report for a scheduled 
hearing in July 1998, and he did not request such a hearing 
in a Department of Veterans Affairs (VA) Form 9 filed in 
August 1999.  Consequently, the Board will conclude that the 
veteran no longer desires his previously requested hearing 
before the Board, and that in any event, the Board's decision 
to grant the veteran the benefits sought negates any possible 
prejudice to the veteran as a result of the lack of any 
hearing before the Board.

Finally, as a result of the Board's decision to grant service 
connection for PTSD, the Board will refer the veteran's April 
2002 claim for service connection for drug/substance abuse as 
secondary to PTSD to the RO for appropriate consideration.


FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that while the VA may not be in complete compliance with 
every aspect of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), 
with respect to this claim, the Board has determined that the 
evidence supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  38 C.F.R. § 4.125(a) (2004) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

The appellant's DD Form 214 indicates that he served with the 
United States Marines over the period of May 1963 to 
September 1967, had a military occupational specialty of 
communications center man, and was the recipient of the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and the Vietnam Service Medal. 

The veteran asserts in various statements that he was 
subjected to various stressors while assigned to the 4th 
Battalion, 12th Marines in Vietnam during the period of July 
1965 to September 1966.  The veteran's stressors include 
witnessing casualties incurred by members of a convoy as a 
result of land mine explosions in February 1966, witnessing 
wounded coming in by helicopter for treatment at a facility 
where the veteran was receiving treatment in March 1966, and 
being subjected to friendly fire consisting of misdirected 
artillery shells in August 1966.  

Service records verify that the veteran was attached to 
Headquarters Battery of the 4th Battalion, 12th Marines, 3rd 
Marine Division during the period he was in Vietnam.  Unit 
records further confirm that while the veteran was with his 
unit in Vietnam, it sustained casualties, most notably at the 
end of February 1966, when a 3/4 ton truck carrying members 
of the 12th Marines hit a mine resulting in two deaths and 
additional wounded.

Service medical records do not reflect complaints or 
treatment of any psychiatric disorder.  VA evaluation records 
from April 1995 reflect an Axis I diagnosis that included 
PTSD. 

The veteran's claim for service connection for PTSD was 
received in September 1997.

VA outpatient records from October 1997 reflect that a 
psychologist identified the above-noted stressors, and noted 
that the veteran had achieved some benefit while in the PTSD 
recovery program, but that his symptoms related to PTSD were 
chronic, and might recur.  

A VA hospital discharge summary from October 1997 reflects an 
Axis I diagnosis of chronic PTSD.

VA evaluation records from October 1998 reflect an Axis I 
diagnosis of chronic PTSD with intermittent psychotic 
features concomitant with severe recurrent depression.  

VA PTSD examination in March 1999 revealed that the veteran 
reported various in-service stressors, including an incident 
when he and a group were out laying mines, and he further 
explained that he had been in a vehicle that ran over a land 
mine and was then frightened and fearful of getting out of 
the vehicle.  The Axis I diagnosis included PTSD based on 
traumatic Vietnam War experiences, nightmares referencing 
same, flashbacks, enhanced startle reactions, and impaired 
interpersonal relationships.

A March 1999 rehabilitation evaluation indicates that the 
veteran had been participating in a VA program to deal with 
his drug and alcohol problem and to address his PTSD.

VA hospital discharge summaries from June and December 1999 
reflect a diagnosis that included PTSD.  Additional diagnoses 
of PTSD were noted in various VA outpatient records dated 
between January and April 2000.

A VA discharge summary from November 2001 and V. Center 
evaluation from August 2002 also reflect an Axis I diagnosis 
that included PTSD.  


II.  Analysis

The Board has reviewed the evidence of record and finds that 
it first reflects numerous and recent diagnoses of PTSD, and 
one or more diagnoses of PTSD (such as the March 1999 VA PTSD 
diagnosis) that are in accordance with DSM-IV.  Thus, to the 
extent this medical evidence indicates a current finding of 
PTSD, the Board finds that the initial requirement for a 
grant of service connection for PTSD has been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has indicated that this is a 
two-part process.  VA must first determine if the evidence 
supports the existence of an alleged stressful event.  This 
is a factual determination, and hence is within the purview 
of the adjudicative process.  

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  
38 U.S.C.A. § 1154 (West 2002); See also Cohen v. Brown, 
supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations.  Moreover, there is no service evidence 
to demonstrate that the veteran personally engaged in combat.  
However, the Board has carefully reviewed the statements of 
the veteran and the unit records for the veteran's unit in 
February 1966, and finds that this evidence generally 
supports that the 4th Battalion, 12th Marines experienced 
some problems with land mines at the time the veteran was 
assigned to it.  This documented enemy activity, and 
casualties and destruction occurring in response to that 
activity, the Board concludes, provides a sufficient basis 
for a finding that the veteran was exposed to this stressful 
event.  The Board further observes that the Court indicated 
in the case of Pentecost v. Principi, 16 Vet. App. 124 (2002) 
that the fact that a veteran was stationed with a unit that 
sustained attacks strongly suggests that the veteran was, in 
fact, exposed to the attacks.  Thus, the Board finds that the 
record contains evidence which supports that the veteran was 
exposed to a significant stressful event while in Vietnam.  

The Board also notes that various examiners, both past and 
current, have found that the veteran's exposure to his 
claimed stressors and other war trauma in Vietnam were 
sufficient to support a diagnosis of PTSD, the March 1999 VA 
PTSD examiner specifically rendered a diagnosis of PTSD at 
least based in part on the stressor connected with land mine 
activity in February 1966, and that under the criteria set 
forth in DSM-IV, PTSD may be based on the experiencing of 
actual or threatened death or serious harm.  Since there are 
service records which corroborate that the veteran 
experienced such threat and this stressor has been found to 
support a diagnosis of PTSD, the Board finds that service 
connection for PTSD is warranted.  


ORDER

The claim for service connection for PTSD is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


